            Case 1:19-cv-00408-TNM Document 41 Filed 09/18/19 Page 1 of 8



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


CENTER FOR BIOLOGICAL DIVERSITY, et al.,

                              Plaintiffs,

       v.

DONALD J. TRUMP, in his official capacity as         Civil Action No. 1:19-cv-00408 (TNM)
President of the United States of America, et al.,

                              Defendants.




                         SUPPLEMENTAL BRIEF IN SUPPORT OF
                          DEFENDANTS’ MOTION TO DISMISS
              Case 1:19-cv-00408-TNM Document 41 Filed 09/18/19 Page 2 of 8



                                          INTRODUCTION

            The Secretary of Defense recently decided to authorize the construction of border barrier

  projects pursuant to authority Congress provided to him under 10 U.S.C. § 2808. See Notice of

 Decision by the Dep’t of Defense to Authorize Border Barrier Projects Pursuant to 10 U.S.C.

 § 2808 (Notice) (ECF No. 37). This decision marks a change in circumstances from that which

 existed at the time Defendants moved to dismiss Plaintiffs’ amended complaint. At that time, the

 then-Acting Secretary had not yet determined whether to authorize or undertake any border barrier

 projects under § 2808. See Declaration of Kenneth P. Rapuano (Rapuano Decl.) ¶ 14 (ECF No.

 22-1). For the reasons explained below, in light of the Secretary’s decision, Defendants withdraw

 the argument that no final agency action exists within the meaning of the Administrative Procedure

 Act (APA) with respect to § 2808, because the decision does constitute final agency action. The

  decision, however, does not affect any of Defendants’ other motion-to-dismiss arguments, and

     those arguments mandate dismissal of Plaintiffs’ complaint in its entirety, notwithstanding

     Defendants’ withdrawal of the no-final-agency-action argument.

I.          Procedural History Regarding 10 U.S.C. § 2808

            On February 15, 2019, the President issued a proclamation declaring that a national

  emergency exists at the U.S. southern border that requires use of the armed forces, and inter alia,

  making available to the Secretary of Defense the authority to utilize § 2808 to “undertake military

  construction projects, not otherwise authorized by law that are necessary to support such use of

  the armed forces.” Defs.’ Mot. 9–10 (quoting 10 U.S.C. § 2808(a)).

            On May 10, 2019, Defendants filed a motion to dismiss Plaintiffs’ amended complaint.

  See generally Defs.’ Mot. (ECF No. 22). At that time, the Department of Defense (DoD) had not

  made a decision to undertake or authorize barrier construction projects pursuant to § 2808. See

  Rapuano Decl. ¶ 14 (“The Acting Secretary of Defense has not yet decided to undertake or

                                                    1
         Case 1:19-cv-00408-TNM Document 41 Filed 09/18/19 Page 3 of 8



authorize any barrier construction projects under section 2808.”). This continued to be the case

when Defendants filed their reply in support of the motion to dismiss. See generally Defs.’ Reply

(ECF No. 33).

       On September 3, 2019, after the motion had been fully briefed, the Secretary of Defense

authorized eleven border barrier projects in California, Arizona, New Mexico, and Texas pursuant

to authority provided to him under 10 U.S.C. § 2808. See Notice. The Secretary determined that

these projects were necessary to support the use of the armed forces in connection with the national

emergency declared by the President. See Notice, Exhibit 1 (ECF No. 37-1). The Secretary

concluded that the projects will “deter illegal entry, increase the vanishing time of those illegally

crossing the border, and channel migrants to ports of entry,” thereby “reduc[ing] the demand for

DoD personnel and assets” at locations were barrier construction is to occur and allowing

redeployment “to other high-traffic areas without barriers.” See id. In an attachment to his

decision memo, the Secretary specified the expected location, mileage, and estimated cost of the

eleven proposed border barrier projects. See id. To fund the projects, the Secretary authorized the

DoD Comptroller to make available to the Department of the Army for expenditure up to $3.6

billion in unobligated military construction funds. See id. And, in accordance with 10 U.S.C.

§ 2808(b), the Secretary notified Congress of his decision. See Notice, Exhibit 2 (ECF No. 37-2).

DoD has also disclosed the list of unobligated military construction projects currently identified

for deferral. See Supp. to Notice of Decision by the Dep’t of Defense to Authorize Border Barrier

Projects Pursuant to 10 U.S.C. § 2808 (Supp. Notice) (ECF No. 38).

       Plaintiffs allege in the amended complaint that any use of 10 U.S.C. § 2808 to fund border

barrier construction would violate that statute and the Consolidated Appropriations Act 2019, Pub.

L. No. 116-6, 132 Stat. 2981 (2019) (CAA). Am. Compl. ¶¶ 155–70 (ECF No. 16). They bring



                                                 2
            Case 1:19-cv-00408-TNM Document 41 Filed 09/18/19 Page 4 of 8



   these claims pursuant to the APA and, in the alternative, pursuant to a claimed “non-statutory right

  of action to enjoin and declare those actions as ultra vires.” Id. Defendants’ motion to dismiss

  advanced three principal arguments as to why Plaintiffs’ § 2808 claims should be dismissed:

  (1) DoD had taken no final agency action pursuant to § 2808, Defs.’ Mot 39–40; (2) the use of

   § 2808 authority is committed to agency discretion by law, id. at 40–43; and (3) Plaintiffs’

   allegations fail to state a claim for violation of § 2808, id. at 46–48. As explained further below,

   DoD’s § 2808 decision constitutes final agency action, and therefore requires withdrawal of

   Defendants’ no-final-agency-action argument. It does not, however, affect Defendants’ other

   arguments, which mandate dismissal of Plaintiffs’ amended complaint in its entirety.

II.       DoD Has Now Taken Final Agency Action With Respect to 10 U.S.C. § 2808.

          As Defendants explained in their motion to dismiss, Defs.’ Mot. 39–40, review under the

  APA is available only if there has been “final agency action,” see, e.g., Lujan v. Nat’l Wildlife

  Fed., 497 U.S. 871, 882 (1990). Final agency action is that which “mark[s] the consummation of

  the agency’s decisionmaking process,” Bennett v. Spear, 520 U.S. 154, 177–78 (1997) (internal

  citation omitted), and “by which rights or obligations have been determined, or from which legal

  consequences will flow,” Nat’l Wildlife Fed., 497 U.S. at 894.

          On May 10, 2019, when Defendants filed their motion to dismiss, the then-Acting

  Secretary of Defense had not yet made a decision to undertake or authorize border construction

  under § 2808. Rapuano Decl. ¶ 14. Accordingly, Defendants argued that Plaintiffs’ § 2808 APA

  claim should be dismissed because, given that the Secretary’s decisionmaking process had not

  been completed, DoD had not taken final agency action pursuant to § 2808. Defs.’ Mot. 39–40;

  see also Defs.’ Reply 18.

          After Defendants’ motion had been fully briefed, on September 3, 2019, the Secretary of

  Defense determined pursuant to authority granted to him under § 2808 that eleven military
                                                    3
            Case 1:19-cv-00408-TNM Document 41 Filed 09/18/19 Page 5 of 8



   construction projects along the U.S. southern border were necessary to support the use of the armed

   forces in connection with the national emergency declared by the President on February 15, 2019.

   See Notice, Exhibit 1. Defendants concede that this decision with respect to the use of § 2808

   authority constitutes final agency action under the APA.           Accordingly, Defendants hereby

   withdraw their argument that no final agency action exists with respect to § 2808. 1

III.      Defendants’ Other Arguments Remain Applicable and Mandate Dismissal.

          Although, as a result of the Secretary’s § 2808 decision, Defendants no longer contend that

   the APA’s final agency action requirement is lacking, that is the only argument affected by the

   Secretary’s recent actions. Defendants continue to advance the remainder of the arguments set

   forth in the motion to dismiss and in the reply in support of that motion. The remaining arguments

   require dismissal of Plaintiffs’ § 2808 claims (along with the rest of the amended complaint).

   Specifically, Defendants’ arguments that the Secretary’s § 2808 decision is unreviewable because

   such a determination is committed to agency discretion by law, and that Plaintiffs fail to state a

   claim for violation of § 2808, both remain applicable and valid.

          As explained in the motion to dismiss, a final decision by the Secretary of Defense to

   undertake military construction pursuant to § 2808 is not reviewable because it is “committed to

   agency discretion by law.” Defs.’ Mot. 40–43 (quoting 5 U.S.C. § 701(a)(2)). This is because no

   judicially manageable standards are available to judge two necessary prerequisites to the exercise

   of § 2808 authority: a Presidential determination that a national emergency exists “that requires

   use of the armed forces,” and a determination by the Secretary of Defense to undertake military



   1
     Should Plaintiffs’ § 2808 causes of action survive Defendants’ motion to dismiss, it would be
   appropriate to resolve those claims upon consideration of the administrative record created as a
   result of the Secretary of Defense’s decision regarding the use of his § 2808 authority (which exists
   now that final agency action has occurred). See 5 U.S.C. § 706. At the motion-to-dismiss stage,
   however, the Court’s review must focus upon the allegations in Plaintiffs’ amended complaint.
                                                    4
         Case 1:19-cv-00408-TNM Document 41 Filed 09/18/19 Page 6 of 8



construction projects that are “necessary to support such use of the armed forces.” Id. (quoting

10 U.S.C. § 2808(a)). The determination as to whether and to what extent to utilize the armed

forces is properly left to the sound discretion of the Commander in Chief and his military

leadership, and courts routinely defer to their expertise in making such military judgments. Id.

This remains true now that the Secretary has made a decision to exercise his discretion here with

respect to § 2808.

       Defendants’ arguments that Plaintiffs’ allegations fail to state a violation of § 2808 likewise

continue to apply subsequent to the Secretary’s § 2808 decision. See Defs.’ Mot. 46–48. Plaintiffs

have not amended their complaint following the Secretary’s decision, and the Court must therefore

consider their allegations in evaluating Defendants’ motion to dismiss pursuant to Federal Rule of

Civil Procedure 12(b)(6). As explained in the motion to dismiss, Plaintiffs’ allegations as to why

DoD’s actions violate § 2808 are “nothing more than conclusions” unsupported by factual

allegations. Id. at 47–48 (quoting Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009)). Such conclusory

allegations warrant dismissal, the Secretary’s decision notwithstanding. Nor does the § 2808

determination alter Defendants’ response to Plaintiffs’ argument that the use of § 2808 for border

barrier construction is inconsistent with the broader statutory scheme of the military and

immigration codes. Id. at 48. As the motion to dismiss details, the statutory provisions cited by

Plaintiffs are entirely unrelated to the Secretary of Defense’s ability to exercise his § 2808

authority. See id. The Secretary’s decision does not have any impact upon this purely statutory

argument.

       Just as the Secretary of Defense’s decision to authorize border barrier projects pursuant to

§ 2808 does not affect Defendants’ § 2808 contentions—save the now-withdrawn final agency

action argument—the § 2808 determination has no effect on Defendants’ arguments demonstrating



                                                 5
         Case 1:19-cv-00408-TNM Document 41 Filed 09/18/19 Page 7 of 8



why Plaintiffs’ other claims must be dismissed. As explained in the motion to dismiss, Plaintiffs’

National Emergencies Act claim and National Environmental Policy Act claim must be dismissed

due to lack of jurisdiction, and their challenge to DoD’s transfer of funds under § 8005 of the DoD

Appropriations Act 2019, Pub. L. No. 115-245, 132 Stat. 2918 (2018), fails for want of standing.

Defs.’ Mot. 22–38. Plaintiffs have moreover failed to demonstrate that they fall within the zone

of interests of § 8005. Id. at 43–45. Nor have they plausibly alleged a statutory violation of § 8005

or the CAA under the APA, id. at 48–52, or stated any claim pursuant to a non-statutory, ultra

vires cause of action, id. at 52–53. Finally, Plaintiffs’ allegations amount to nothing more than

allegations of statutory violations, which requires dismissal of their constitutional claims. Id. at

53–55. Because none of these arguments turns upon—or even concerns—whether or not the

Secretary has made a decision pursuant to § 2808, each continues to apply with full force, and in

the aggregate, they require dismissal of Plaintiffs’ amended complaint in its entirety.

                                          CONCLUSION

       Defendants’ decision to authorize border barrier projects pursuant to 10 U.S.C. § 2808 does

not alter the conclusion that, for the reasons explained in Defendants’ motion to dismiss, Plaintiffs’

amended complaint should be dismissed pursuant to Rules 12(b)(1) and 12(b)(6). 2


Dated: September 18, 2019
                                              Respectfully submitted,

                                              JOSEPH H. HUNT
                                              Assistant Attorney General

                                              JAMES M. BURNHAM
                                              Deputy Assistant Attorney General

                                              ALEXANDER K. HAAS
                                              Director, Federal Programs Branch

2
  As previously stated, Defendants stand ready to appear for argument to address these and other
issues raised in Defendants’ motion to dismiss at the Court’s earliest convenience.
                                                  6
Case 1:19-cv-00408-TNM Document 41 Filed 09/18/19 Page 8 of 8




                          ANTHONY J. COPPOLINO
                          Deputy Director, Federal Programs Branch

                          /s/ Andrew I. Warden
                          ANDREW I. WARDEN (IN Bar No. 23840-49)
                          Senior Trial Counsel, Federal Programs Branch

                          /s/ Leslie Cooper Vigen
                          LESLIE COOPER VIGEN (D.C. Bar No. 1019782)
                          KATHRYN C. DAVIS
                          MICHAEL J. GIRARDI
                          RACHAEL L. WESTMORELAND
                          Trial Attorneys
                          United States Department of Justice
                          Civil Division, Federal Programs Branch
                          1100 L Street, N.W.
                          Washington, DC 20005
                          Tel: (202) 305-0727
                          Fax: (202) 616-8470
                          Email: Leslie.Vigen@usdoj.gov

                          Counsel for Defendants




                              7
